DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner notes this Office Action replaces the Office Action mailed 23 June 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Matthew Todd (Reg. No. 57,928) on 23 June 2022.  This authorization is the same as that referenced in the Office Action mailed 23 June 2022.
	The application has been amended as follows: 
	Claim 10 should read:
	“The multi-layer substrate of claim 9, further comprising a gap associated with the unbound region in which the cleaning composition is stored.”
	To be clear, the changes indicated as
	“(f) wherein the  middle layer is melted from the thermoplastic material, wherein the thermoplastic material is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel from both the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”

in the Office Action mailed 23 June 2022 do not apply to claim 10.

	Claim 12, at paragraph (f), should now read:
	“(f) wherein the  middle layer is melted from the thermoplastic material, wherein the thermoplastic material is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel from both the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”

Reasons for Allowance
Claims 1 – 20 are allowed
	The following is an examiner’s statement of reasons for allowance:
	The examiner’s reasons for allowance in the Office Action mailed 23 June 2022 are maintained herein.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/ETHAN A. UTT/Examiner, Art Unit 1783